Citation Nr: 1817497	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to service connection for vasovagal syncope.

3.  Entitlement to service connection for restless leg syndrome in the right leg, also claimed as sciatica.

4.  Entitlement to service connection for restless leg syndrome in the left leg, also claimed as sciatica.

5.  Entitlement to an initial compensable rating for a chronic sinus disability.

6.  Entitlement to an initial compensable rating for diverticulosis.

7.  Entitlement to an initial compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from March to July 1992; August 2000 to April 2002; and October 2002 to October 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the RO in Roanoke, Virginia.  


REMAND

Sleep apnea

The appellant contends that his current sleep apnea had its inception in service or is causally related to or aggravated by his service-connected chronic sinus disability.  

Clinical records corresponding to the appellant's active duty show multiple notations of sleep hypopnea, first diagnosed in June 2008.  In April 2010, a polysomnography was ordered after the appellant presented with symptoms suggestive of obstructive sleep apnea.  A May 2010 polysomnography showed poor sleep efficiency but no evidence of obstructive sleep apnea.  

Post-service clinical records show that a polysomnography was performed in June 2015 in connection with the appellant's complaints of continuing sleep impairment.  The study showed moderate obstructive sleep apnea syndrome.  Subsequent clinical records show continued notations of sleep apnea for which a CPAP has been prescribed.  

In May 2017, the appellant was seen at Fort Belvoir for complaints of chronic nasal congestion.  The assessment was hypertrophy of the nasal turbinates and chronic sinusitis.  The clinician indicated that the appellant's condition was "likely contributing to" his obstructive sleep apnea and difficulty tolerating a CPAP machine.  

In light of the evidence of record suggesting that the appellant's sleep apnea may have had its inception during active service and/or that there may be a relationship between his service-connected chronic sinus disability and his sleep apnea, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Vasovagal syncope

The appellant has described several episodes of feeling lightheaded and fainting while in service.  He reports that these episodes have continued to the present day.  

The appellant's service dental records include a September 2004 notation that he reported fainting or dizzy spells due to low blood pressure and getting his blood drawn.  The appellant was afforded a VA medical examination in October 2010 at which the examiner indicated that the appellant's described symptoms "sound like" vasovagal syncope.  

The Board finds that the evidence currently of record provides an inadequate basis upon which to determine the nature and etiology of the appellant's claimed condition.  A new examination is therefore necessary.  

Restless leg syndrome, also claimed as sciatica

The appellant claims that during active service, he developed symptoms such as pain, numbness, and tingling in his legs which have continued to the present day.  

At an October 2010 VA examination, after considering the appellant's reported symptoms, the examiner indicated that the appellant did not exhibit signs of neuropathy.  He further noted that "this does not seem to less likely than not this is manifestation of restless leg syndrome and to identify the precise cause of this would be merely speculative."  The final diagnosis was "[t]ingling in the feet and the distal part of the calf after prolonged sitting with compression at the back of the leg with less likely than not be secondary to restless leg syndrome without clear signs of neuropathy or radiculopathy...Any attempt to establish a clear diagnosis at this time would merely be speculative."  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court explained that an examiner's conclusion that a diagnosis is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render a diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  

As the October 2010 opinion did not comply with Jones, it is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Moreover, since that examination, the appellant has submitted an information sheet indicating that in February 2012, he was treated at Alexandria Hospital for sciatica.  Clinical records from that facility, however, have not yet been obtained.  In addition, in June 2017, the appellant has submitted evidence indicating a possible link between restless leg syndrome and varicose veins, for which he is service connected.  Thus, this additional evidence must be considered by the examiner on remand.  

Chronic sinus disability

The appellant underwent a VA examination for his chronic sinus disability in October 2010.  At his June 2017 Board hearing, however, the appellant testified that since that examination was conducted, his sinus disability had increased in severity.  He has claimed that his disability produces symptoms such as near constant post nasal drip, frequent dull sinus headaches, frequent sinus pain, and periodic chronic laryngitis.  His representative has requested that a new examination be scheduled to evaluate the current severity of the appellant's service-connected chronic sinus disability.  

In light of the foregoing, the Board finds that an examination is necessary.  See 38 C.F.R. § 3.159(c) (2017); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that where a Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is inadequate to adequately evaluate the current state of the condition, VA must provide a new examination).

Diverticulosis

After reviewing the record on appeal, the Board finds that an additional medical examination is necessary to determine the nature and severity of the appellant's service-connected gastrointestinal disability.  The last examination conducted, in October 2010, did not contain the necessary information the Board requires to address the relevant schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

Hemorrhoids

The appellant's service treatment records show that in September 2008, he was treated for hemorrhoids.  At that time, an anal fissure was noted although there was no active bleeding.  At a March 2009 examination, the appellant was found to have large thrombosed hemorrhoids with residual hemorrhoidal skin tags.  He was also reporting symptoms of bright red blood in his stool.  

Following his separation from service, the appellant underwent a VA examination in October 2010.  He was diagnosed as having hemorrhoids, although the examiner did not provide additional information such as the size, severity, and frequency of the appellant's hemorrhoids.  

Given the inadequacy of the examination, as well as the subsequent evidence, both lay and clinical, the Board finds that an additional examination is necessary in order to ensure that the record contains sufficient information to address the relevant schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask that he submit or authorize the release of any outstanding records pertaining to treatment of his sleep apnea, vasovagal syncope, restless leg syndrome/sciatica, sinus disability, diverticulosis, and hemorrhoids since service separation, to include records from Alexandria Hospital for treatment of sciatica in 2012.  Undertake the necessary efforts to obtain any records specifically identified by the appellant.  

2.  Schedule the appellant for an examination to determine the nature and etiology of his sleep apnea.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner is to provide opinions to the following:  

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's sleep apnea had its inception during active service or is otherwise causally related to his active service or any incident therein, to include multiple notations of sleep hypopnea?  

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's sleep apnea was caused by his service-connected chronic sinus disability?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the appellant's sleep apnea has been aggravated (chronically worsened) by his service-connected chronic sinus disability?  If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A rationale for the opinion is required.  In providing the rationale, the examiner should reference the pertinent evidence of record, to include the appellant's statements regarding the onset of difficulty sleeping and the May 2017 Fort Belvoir clinical record indicating that the appellant's nasal hypertrophy is "likely contributing to" his obstructive sleep apnea and difficulty tolerating a CPAP machine.  

3.  Schedule the appellant for an examination to determine the nature and etiology of his claimed vasovagal syncope.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.  

After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should identify any current disability manifested by lightheadedness and dizziness, to include vasovagal syncope.  He or she should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such disability had its inception during the appellant's active service or is otherwise causally related to his active service or any incident therein.  

In providing his or her rationale, the examiner should consider the pertinent evidence of record, including the appellant's description of his symptoms and the service treatment records noting the appellant's complaints of fainting and dizzy spells.  

4.  Schedule the appellant for an examination to determine the nature and etiology of his claimed bilateral restless leg syndrome/sciatica.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination. 

After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should identify any current disability manifested by pain, numbness, and tingling in his legs, noting that the record contains suggestions of possible diagnoses of restless leg syndrome and sciatica.  He or she should then provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any such disability had its inception during the appellant's active service or is otherwise causally related to his active service or any incident therein.  If not, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such disability is causally related to or aggravated by the appellant's service-connected varicose veins.  

5.  Schedule the appellant for an examination to determine the current severity of his service connected chronic sinus disability.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.

After examining the appellant, taking his medical history, and reviewing the record, the examiner should delineate all symptomatology associated with the appellant's service-connected chronic sinus condition.  The examiner should note that the record shows that the appellant has complained of congestion, post nasal drip, headaches, sinus pain, and chronic laryngitis.  The examiner should state whether the appellant's sinusitis is productive of incapacitating episodes, and if so, at what frequency.  The examiner should also note whether the sinusitis requires the use of antibiotic treatment, and whether the disability is manifested by headaches, pain, and purulent discharge or crusting or has required surgery.

6.  Schedule the appellant for an examination to determine the current severity of his service connected gastrointestinal disability.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.

After examining the appellant, taking his medical history, and reviewing the record, the examiner should delineate all symptomatology associated with the appellant's service-connected gastrointestinal disability.  He or she should then comment on the severity of those symptoms, in accordance with the applicable Disability Benefits Questionnaire.  

7.  Schedule the appellant for an examination to determine the current severity of his service connected hemorrhoids.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with the examination.

After examining the appellant, taking his medical history, and reviewing the record, the examiner should delineate all symptomatology associated with the appellant's service-connected hemorrhoids.  The examiner should be asked to characterize the appellant's hemorrhoid disability as mild, moderate, or severe, and comment on whether any hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or if there is persistent bleeding with secondary anemia or fissures.  The report of examination should include a complete rationale for all opinions rendered.

8.  After completing the above development, and after conducting any additional development deemed necessary, the RO should readjudicate the claims.  If they remain denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


